Citation Nr: 0530132	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  98-04 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
hepatitis.  

2.	Entitlement to service connection for epilepsy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from May 1946 to May 1948 
and from July 1952 to June 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating action that, 
among other things, denied service connection for epilepsy 
and found that no new and material evidence had been 
submitted to reopen a claim for service connection for 
hepatitis that had been previously denied by the RO in 
unappealed rating actions of July 1957 and February 1959.  In 
October 2005 the veteran appeared and gave testimony at an RO 
hearing before the undersigned.  A transcript of this hearing 
is of record.

In October 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket. The case is 
before the Board for appellate consideration at this time. 


FINDINGS OF FACT

1.	The veteran's claim for service connection for hepatitis 
was previously denied by the RO in an unappealed rating 
decision of February 1959.   

2.	The evidence received since the February 1959 rating 
decision denying service connection for hepatitis is not 
new and material and need not be considered to fairly 
decide the merits of the claim.   

3.	Neither epilepsy nor syncope was demonstrated during 
service or for many years thereafter; syncope has ever 
been clinically diagnosed and the epilepsy diagnosed 
many years subsequent to service is unrelated thereto. 


CONCLUSIONS OF LAW

1.	The additional evidence received since the unappealed 
rating decision of February 1959 that denied service 
connection for hepatitis is not new and material; and 
the veteran's claim for service connection for this 
disorder is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).   

2.	Neither epilepsy nor syncope was incurred in or 
aggravated by service and the incurrence during may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 came into effect. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002). The VCAA modified VA's duties to 
notify and assist claimants. 38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended). 

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim; but do 
not require VA to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.

It also includes new notification provisions. Specifically, 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the majority held that a VCAA notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." Id., slip 
op at 16-17. That decision also held that the VCAA notice 
letter should be sent to the veteran prior to the rating 
action that decided his claim. The decision majority also 
expressed the view that such notice should be provided prior 
to initial adjudication of the claim.

In a May 2001 letter, the RO informed the veteran of the 
provisions of the VCAA and the relevance of this legislation 
to his current claims. This letter advised him of the 
evidence needed to substantiate his claims, and of who was 
responsible for obtaining what evidence. In addition, the May 
2001 notice letter informed him that he was to inform the VA 
of the name of all persons who had relevant evidence in their 
possession and also indicated to the veteran the need to 
provide any evidence in his personal possession that pertains 
to the claims or, in other words, that the veteran should 
"give us everything you've got pertaining to your claim(s)." 

While the veteran was provided with the required notice prior 
to the initial adjudication of his claim, delayed notice is 
generally not prejudicial to a claimant.  Mayfield v. 
Principi, at 123.  

It does not appear that any clinical evidence relevant to the 
veteran's current claims is available, but not associated 
with the claims folder. Under the VCAA the VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002). The evidence of a 
link between current disability and service must be 
competent. Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
However, as noted below, neither of the issues considered in 
this decision meet these criteria.  

With regard to the epilepsy claim there is no competent 
evidence linking such a disability to service. Therefore, an 
examination is not warranted. The veteran is not entitled to 
an examination with regard to the hepatitis claim since no 
new and material evidence has been submitted to reopen this 
issue. The veteran is not entitled to an examination prior to 
submitting new and material evidence. 38 C.F.R. § 
3.159(c)(4)(iii) (2003).

Because VA has complied with the notice requirements of the 
VCAA, and since there is no known outstanding evidence; there 
is no reasonable possibility that further efforts could aid 
in substantiating the veteran's current claims. 38 U.S.C.A. § 
5103A(a)(2).

In regard to the veteran's application to reopen his claim 
for service connection for hepatitis, the Board notes that in 
order to implement the provisions of the VCAA, the Secretary 
of VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). Generally, the provisions of this 
liberalizing law, to include the implementing regulations, 
are "potentially applicable to claims pending on the date of 
the VCAA's enactment." See Holliday v. Principi, 14 Vet. App. 
280, 290 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991). 
These provisions related to reopening previously denied 
claims are only applicable to claims received on or after 
August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001). 
Inasmuch as the veteran's request to reopen his claim for 
service connection for hepatitis was submitted several years 
prior to this date, the new regulations relative to reopening 
previously denied and final claims are not applicable to this 
matter.

I.  New and Material Evidence.   
 
The evidence that was of record at the time of the February 
1959 unappealed rating action that denied service connection 
for hepatitis may be briefly summarized.  The service medical 
records show that the veteran was treated in July 1953 for 
infectious hepatitis with jaundice.  On the veteran's June 
1954 examination prior to service discharge, no pertinent 
abnormalities were noted.  Following a September 1954 VA 
examination the diagnoses included subjective residuals of 
infectious hepatitis with intolerance for fatty foods.  
Following a June 1957 VA examination the diagnoses included 
no residuals of hepatitis.  

The evidence that has been associated with the claims folder 
subsequent to the February 1959 unappealed rating action 
includes a VA examination report of December 2001 that 
reports a history of acute hepatitis during military service 
in the 1950s.  No pertinent physical findings were noted on 
the examination and laboratory studies for hepatitis were 
completely normal.  

During an October 2005 hearing at the RO before the 
undersigned the veteran said that as far as he knew he had 
received no treatment for hepatitis.  

When the RO has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With respect to a claim, which has been finally disallowed 
the law and regulations provide that if new and material 
evidence has been presented or secured, the claim may be 
reopened and the former disposition reviewed. 38 U.S.C.A. § 
5108.

"New and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim. 38 
C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996). 
For purposes of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The basis for the denial of service connection for hepatitis 
by the RO in February 1959 was essentially, that there was no 
medical evidence that the veteran had any residuals of his 
acute and transitory inservice bout of hepatitis.  The 
evidence added to the record thereafter does not contain any 
clinical evidence of such residuals of his inservice episode 
of hepatitis.  There is clearly in this case no new evidence 
that was not previously of record and is not cumulative of 
evidence previously of record. There is also no evidence 
associated with the record since February 1959 that bears 
directly on the question of service incurrence of chronic 
residuals of hepatitis which could be considered material 
evidence that must be considered in order to fairly decide 
the merits of the veteran's claim for service connection for 
hepatitis. Since no new and material evidence has been 
submitted, the veteran's claim for service connection for 
hepatitis is not reopened.

II.	Service Connection for epilepsy.  

The veteran's service medical record contains no findings 
complaints or diagnosis indicative of epilepsy or syncope.  
No pertinent abnormalities were noted on the veteran's June 
1954 examination prior to service discharge.  

During a July 1990 VA general medical examination the veteran 
gave a history of fainting spells while in the service and 
subsequent to service discharge.  He said that these spells 
were of short duration and he also indicated that no one had 
ever told him of a physical condition that caused these 
episodes.  After the physical evaluation the diagnoses 
included physical cause for fainting spells not found on this 
examination.  

After a July 1990 VA neuropsychiatric examination it was said 
that a review of the claims folder was not required.  The 
examiner said that there were no physical or laboratory 
findings to indicate a syncopal disorder-only a history so a 
diagnosis of psychomotor epilepsy was offered.  

During a December 1991 VA neurological examination the 
veteran denied any convulsions or seizures.  He said that he 
did not bite his tongue or anything like that.  He indicated 
that he had blackouts in service, for which he was 
hospitalized and studied without anything found.  The 
examiner referred back to his July 1990 examination and to be 
consistent the diagnosis was idiopathic psychomotor epilepsy.  

At an October 2005 hearing before the undersigned the veteran 
said that he had a problem with "falling out" during 
service and that he had this problem prior to his inservice 
bout of hepatitis.  At another point in the hearing the 
veteran said that he began to have "falling out spells" 
about 4 or 5 months after service and that he had not seen a 
doctor for this problem until about four years earlier.  He 
believed that these episodes were due to hepatitis.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection may be 
granted for disability diagnosed after service when the 
evidence indicates that it had its onset in service. 38 
C.F.R. § 3.303(d) (2003).  Service connection for epilepsy 
may be granted on a presumptive basis if it manifests to a 
compensable degree within one year following discharge from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service- 
connected disease or injury. 38 C.F.R.§ 3.310(a) (2003). 
Also, the Court has held that secondary service connection on 
the basis of aggravation is permitted under 38 C.F.R.§ 3.310, 
and compensation is payable for that degree of aggravation 
for a non-service- connected disability caused by a service- 
connected disability. Allen v. Brown, 7 Vet. App. 439 (1995).

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The veteran's service medical records contain no reference to 
any findings, complaints, or diagnosis of epilepsy, syncope, 
or "falling out spells".  The record contains no competent 
medical diagnosis of syncope and the first diagnosis of 
epilepsy dates from a VA 1990 examination.  Moreover, the 
diagnosis rendered at that time and on a subsequent VA 
examination in 1992 appears to have been based solely on the 
veteran's history.  In any event there is no competent 
medical evidence linking this diagnosed epilepsy to service 
or any incident thereto.  Since there is no clinical evidence 
of epilepsy in service or for many years thereafter, and 
since no nexus between the epilepsy diagnosed long after 
service discharge and his military service, service 
connection for epilepsy must be denied.  

The veteran also apparently has contended that his "falling 
out spells" claimed as epilepsy were caused by hepatitis and 
he said at a recent hearing that this was "mentioned" to 
him by a doctor.  However, as mentioned earlier in this 
decision, there is no clinical evidence of hepatitis 
currently and service connection is therefore not in effect 
for hepatitis.  Moreover, there is no competent evidence 
linking any epilepsy or "falling out spells" to hepatitis.  
Lay statements by the veteran regarding what a medical 
professional told him constitutes medical hearsay, and is not 
competent evidence of a medical diagnosis. Robinette v. 
Brown, 8 Vet. App. 69 (1995). 

Since there is no clinical evidence of epilepsy in service or 
for many years thereafter, and since no nexus between the 
epilepsy diagnosed long after service discharge and his 
military service is shown, service connection for epilepsy 
must be denied.  


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for residuals of hepatitis is denied.  

Entitlement to service connection for epilepsy is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


